Title: From George Washington to Alexander McDougall, 21 June 1781
From: Washington, George
To: McDougall, Alexander


                        
                            Sir
                            Head Quarters New Windsor 21st June 1781
                        
                        Least from your Situation you may not have had an Opportunity to see the Good Arrangement of the Army on its
                            takg the Field, as published in Genl Orders—I have thot proper to give you this particular Information.
                        That upon the Troops taking their Position in the Field, which is now beginning to be done, you are assigned
                            to take the Comand at West Point—to which Post it may be well for you to repair as soon as maybe, at least by Tomorrow,
                            that you may be able to make your Arrangements, as you shall think proper. At the same Time, I have to inform you, that
                            this is not designed as a permanent Comand assigned to you—but that on the takg Place of Active & Offensive
                            Operations, you will be called to a Comand in the Field. I am Sir Your most obedient Servant
                        
                            Go: Washington

                        
                    